Argued October 25, 1922.
The plaintiff in this action of assumpsit seeks to recover of the defendant, under the provisions of the Act of February 24, 1721, 2 Sm. Laws 124, for the use of a portion of a party wall, erected between their adjoining properties. The pleadings, which were offered in evidence, established that the wall in question was a party wall, and the only question at issue was whether the defendant had used a portion of the wall in the erection of a new structure upon her property. The opinion of Judge AUDENRIED, of the court below, which appears in the report of this case, fully states the facts and so satisfactorily vindicates the conclusion at which he arrived, that extended discussion of the question involved is not necessary. The front wall of the new building extended up to and adjoined the party wall, the roof, at the time the action was brought, extended up to and adjoined the party wall; the party wall was the only wall which enclosed the new building upon that side. It was not necessary, in order to involve a use of the wall contemplated by the statute, that the party wall should carry the weight of the new building: Pennsylvania Co., etc., v. Odd Fellows, 50 Pa. Super. 255; O'Malley v. De LaPuente, 72 Pa. Super. 102.
The judgment is affirmed.